Wheeler, J.
It is not perceived that there is any error in the charge of the Court; or in the refusing of instructions asked by the defendants.
The first and fourth instructions asked were embraced substantially in the charge of the Court. The second, third and sixth, assume that the facts of the'case preclude the right of separate property in the plaintiffs’ ancestor, Mrs. Tanner. We think otherwise; and are of opinion, therefore, that the instructions were rightly refused. The l'emoval of Tanner and wife, with the negro, to this State, was not necessarily an act of adverse holding on the part of the husband in his own *77right. The negro was in the joint possession of Tanner and wife, in Alabama. If their subsequent acts amounted to a holding adversely to the owner, so as to cause the running of the Statute of Limitations, it would operate in favor of the party in whose right the negro was so held: and this, it seems, was the wife. The husband appears to have treated the negro as his wife’s property. The negro had been loaned them by her father ; she joined her husband in the sale of him ; and the title to the land, into which he was converted, was taken in her name. These, though slight circumstances, may be looked to, in the absence of other evidence, to show in whose right the adverse holding was, and to whose benefit it would consequently inure. But there was not an adverse holding a sufficient length of time before the gift by the father to the wife, to vest title in either, or in their vendee, by operation of the Statute. Two years from the adoption of the Act of Limitations (5th February, 1841) had not elapsed; so that no title had vested, nor was the title of the owner divested by reason of the adverse holding. The gift having been made to take effect in this State, operated, in accordance with the laws of this State, to vest the separate and exclusive property in the wife. It enured to the benefit of her vendee, making good his title ; and, by consequence, it operated to make good and indefeasible her title to the land purchased with the price of the negro, to the extent of her interest thereby acquired.
The refusal of the fifth instruction is not made the ground of complaint, specially, by the assignment of errors, nor in argument, and does not require especial notice.
The seventh instruction was rightly refused. The letters referred to were not essential as instruments, or evidence of title; and no presumption ought to be indulged against the plaintiffs, for their failure to produce them, after the death of their ancestor, and so great a lapse of time, when they had not been notified to produce them ; and when, moreover, they were not sueing for the negro, which had been sold, and passed into *78other hands. It was not to be expected that these evidences of' title would have been preserved, or be accessible to the plaintiffs, under the circumstances.
We see nothing in the rulings of the Court upon the instructions to warrant a reversal of the judgment. And we think the verdict of the jury warranted by the evidence. But it is assigned as error and objected in argument, that the verdict did not warrant the judgment rendered thereon. The verdict finds that twenty-two hundred dollars of the purchase money, or price of the land, were discharged by the delivery of the negro and a yoke of oxen ; and that the negro was the separate property of the wife, and the oxen were community property. But it does not find at what price either was delivered, or the value of either, or afford any data, by which, that which the jury failed to ascertain by their verdict, may be ascertained and rendered certain. It is impossible to determine from the verdict, how much of the purchase money the negro discharged; or what was the amount of the wife’s separate interest in the land. Consequently, it was impossible to render a judgment upon the verdict, which should ascertain and apportion that interest.
There can be no clearer principle, than that, where a jury has intervened and all the issues have been submitted to their decision, their verdict must constitute the basis of the judgment. The Court can not look to the evidence on which the verdict was found, in order to determine what judgment to render ; but must look alone to the verdict. For it is upon that which the jury have found—not what they might, or ought to have found—that the Court proceeds to render judgment. The judgment is the conclusion of law upon the facts of the case, as found by the verdict of the jury. If the Court might look to the evidence, outside of the finding of the jury, for the facts on which to give judgment, the verdict might be wholly disregarded, and the right of trial by jury defeated. Upon this ground, it is clear, the present judgment must be reversed. *79There are matters of fact essential to support the judgment, and which go to constitute its basis, which are not admitted by the pleadings, nor embraced by the verdict. The judgment, in fine, is based upon the finding of the issues of fact by the Court, not found by the jury. Nor is the finding of the jury sufficient to enable this Court to proceed to render judgment. The case must therefore be remanded for a new trial, in order that the facts necessary to determine the rights of the parties may be ascertained by the verdict of a jury : unless they shall see proper to waive the right of trial by the jury.
In respect to the final disposition of the case on the merits, it will suffice to say that the entire community interest in the land, being bound for the payment of the debt, which the defendants, upon their purchase, have paid and satisfied, and being liable to be sold in satisfaction of the debt, the sale was effectual to pass the community interest; and to entitle the plaintiffs to recover any part of that interest they must refund the purchase money which the defendants have paid in satisfaction of the community debt; and, they must moreover make out a case, which will entitle them, upon equitable grounds, to have the sale set aside, and annulled. (Jones v. Jones, 15 Tex. R. 143; Berry v. Young, Id. 369.)
We are of opinion that the judgment be reversed and the cause remanded.
Reversed and remanded.